Co Oo SN DH AW BP WD BHO

NO NO NO NY DD RD RO i i a ea a a
Nn A FF YW NY KF GDS OD ODO HD DH NW BP WwW Ww HY OSC

Case 2:19-cr-00163-RSL Document 24-1 Filed 09/10/19 Page 1 of1

THE HONORABLE JUDGE LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. 19-CR-163-RSL
)
Plaintiff, )
)
Vv. ) FPROPOSED]
) ORDER PERMITTING
FRANKLIN LEAL-ARTIAGA, ) WITHDRAWAL AND
) SUBSTITUTION OF COUNSEL
Defendants )
)

 

 

 

DEFENDANT FRANKLIN LEAL-ARTIAGA, through counsel Christopher
Carney, having moved to permit withdrawal and substitution of defense counsel, the
Court having considered the factual basis for withdrawal set forth in the motion as well
as the file and record herein, the Court orders as follows:

NOW, THEREFORE, IT IS HEREBY ORDERED that counsel for Mr. Leal-
Artiaga, Christopher Carney, is permitted to withdraw and Robert Goldsmith shall be
defense counsel for Mr. Leal-Artiaga.

DATED this A Sf day of September, 2019.

ROBERT S. LASNIK
DISTRICT COURT JUDGE

CARNEY GILLESPIE IsITT PLLP
ORDER PERMITTING WITHDRAWAL AND 600 First Avenue, Suite LLO

SUBSTITUTION OF COUNSEL Seattle, Washington 98104
(US v. Leal-Artiaga, 19-CR-163-RSL) - 1 (206) 445-0212

 
